Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/232,668 filed on 4/16/21 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,306. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-20 of U.S. Patent No. 10,990,306.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “determining a rate limit for paired storage systems, the rate limit specifying the cumulative amount of input/output (‘I/O’) operations that may be serviced by the paired storage systems during a predetermined period of time;” and “for a next predetermined period of time to the difference between the rate limit for the paired storage systems and the amount of I/O operations serviced by the second storage system” from claims 1-20 of U.S. Patent No. 10,990,306 to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,302. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-20 of U.S. Patent No. 10,671,302.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “determining a rate limit for paired storage systems, the rate limit specifying the cumulative amount of input/output (‘I/O’) operations that may be serviced by the paired storage systems during a predetermined period of time; receiving by a first storage system from a second storage system, an amount of I/O operations serviced by the second storage system during a previous predetermined period of time; and responsive to determining that the amount of I/O operations serviced by the second storage system during the previous predetermined period of time is not less than half of the rate limit for the paired storage systems, setting a local rate limit for a next predetermined period of time for the first storage system to half of the rate limit for the paired storage systems.” from claims 1-20 of U.S. Patent No. 10,671,302 to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the previous determined period of time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 2-7, due to their direct or indirect dependence from claim 1, they suffer from the same deficiencies and are rejected under the same rationale.

Claim 8 recites the limitation "the previous determined period of time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 9-12, due to their direct or indirect dependence from claim 8, they suffer from the same deficiencies and are rejected under the same rationale.

Claim 13 recites the limitation "the previous determined period of time" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 14-20-7, due to their direct or indirect dependence from claim 1, they suffer from the same deficiencies and are rejected under the same rationale.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, 8 and 13, the prior art of record alone or in combination fails to teach or fairly suggest responsive to determining that an amount of I/O operations serviced by the second storage system during the previous predetermined period of time is less than the local rate limit for the second storage system, setting a local rate limit for a first storage system based on the amount of I/O operations serviced by a second storage system during the previous predetermined period of time, in combination with the other limitations found in the respective claims.

The following listed prior art is the closest prior art found.  The prior art is discussed as to what it teaches and how it differentiates from the instant case:
US Patent Application Publication No. 20170364281 to Chen et al. teaches adjusting the throughput of a storage system by setting I/O delay time of a storage device to be threshold delay time, the threshold delay time being below initial I/O delay time of the storage device; obtaining measured throughput of the storage device, the measured throughput being associated with the threshold delay time and updating the I/O delay time based on a difference between the measured throughput and target throughput of the storage device to update the measured throughput.  Chen et al. teach all of these limitations but is silent as to teaching the limitations in the reasons for allowance found above. 
US Patent Application Publication No. 20140082249 to Pan et al. teaches in a storage device, a threshold unit may set a threshold to be greater than half of the bandwidth of a cache bus but still less than a full bandwidth of the cache bus based on the storage including RAID 0.  Alternatively, the threshold unit may set the threshold to be greater than a third of the bandwidth of the cache bus if the storage device includes a RAID 1 or 10.  Pan et al. teach all of these limitations but is silent as to teaching the limitations in the reasons for allowance found above.
US Patent Application Publication No. 20190056875 to Nimura et al. teaches a first threshold value is set to a value at which a storage device may be determined to be in a high load status.  The first threshold value being set to about 50%.  Nimura et al. teach all of these limitations but is silent as to teaching the limitations in the reasons for allowance found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181